Citation Nr: 0936163	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for impaired hearing.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

3.  Entitlement to service connection for disability 
exhibited by joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1971 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Veteran's claims for 
service connection for impaired hearing and chondromalacia of 
the right knee were previously denied in a January 2005 
rating decision.  The Board must first determine whether new 
and material evidence has been submitted to reopen the claims 
since the unappealed, and therefore final, rating decision 
denied these claims in January 2005.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the 
issues are captioned as above.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

The reopened claims for service connection for hearing 
impairment and a right knee disorder pursuant to the 
adjudication below, and the issue of service connection for 
disability exhibited by joint pain requires additional 
development and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection 
for impaired hearing and a right knee disorder; the Veteran 
did not appeal that decision following appropriate notice.

2.  Evidence received since the January 2005 rating decision 
raises a reasonable possibility of substantiating the 
Veteran's claims.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied service 
connection for impaired hearing and a right knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

2.  The evidence received since the RO's January 2005 
determination is new and material, and the claims for service 
connection for impaired hearing and a right knee disorder are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2008).

The Board notes that it need not reach the issue of whether 
the duties to notify and assist were met with respect to 
whether new and material evidence has been received to reopen 
claims for service connection for impaired hearing and a 
right knee disorder as the application to reopen the claims 
is resolved in the Veteran's favor.  Further discussion of 
VCAA compliance is therefore not required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

An unappealed rating decision becomes final based on the 
evidence then of record. 38 U.S.C.A. § 7105(c).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a January 2005 decision, the RO, in pertinent part, denied 
service connection for impaired hearing and a right knee 
disorder.  The Veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

Later in January 2005, the Veteran submitted a written 
statement wherein he, in pertinent part, sought to reopen the 
claims of service connection for impaired hearing and a right 
knee disorder.  Since the January 2005 rating decision is 
final, the claims of service connection for impaired hearing 
and a right knee disorder may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the Veteran's service connection claims were denied in 
January 2005, the pertinent evidence of record consisted of 
the Veteran's service treatment records, which revealed the 
Veteran was a saturation diver during active duty service.  
Service treatment records further revealed that the Veteran 
received in service treatment for conditions of the left and 
right ears, which appear to have been resolved -- as no 
disorder of the ears was indicated in the Veteran's 1976, 
1978 and 1979 annual diving physical examinations.  In a 
service treatment record dated in April 1979 the Veteran was 
diagnosed with chondromalacia, right patella upon complaints 
of right knee pain, which he reported began eight to nine 
months earlier.  He was placed on limited duty for six months 
and in October 1979 the Medical Board determined that he was 
fit for full duty as the right knee disorder had resolved.  
Clinical evaluation of the lower extremities during the 1979 
annual examination revealed normal findings. 

Evidence received since the January 2005 rating decision 
includes written statements from former shipmates, DJR and 
MSW and his supervisor while on board the ship, JB.  MSW 
noted that he worked in the same division as the Veteran and 
the division personnel would stand watch in the engine room 
without ear plugs.  JB noted that the Veteran was assigned to 
engine room watches while onboard the ship and no ear 
protection was supplied.  In addition, evidence received 
since January 2005 includes a VA treatment record, showing 
the Veteran was prescribed bilateral hearing aides, an April 
2005 VA joints examination report showing a diagnosis of 
chondromalacia patella, and a medical statement from the 
Veteran's private physician, Dr. MHM dated February 2009.  In 
his statement, Dr. MHM noted the Veteran's history of 
chondromalacia of the right knee, and the right knee 
arthroscopy performed in October 2004.  He further noted that 
the Veteran has developed degenerative arthritis of the knee 
and is likely to continue to have progression of the patella 
femoral degenerative arthritis as well as progression of his 
symptoms.  He stated that due to his previous occupation of 
saturation diving in the Navy, the Veteran has developed 
degenerative arthritis of his knee.  

The transcript from the Veteran's testimony at the February 
2009 Board hearing was also added to the record subsequent to 
the January 2005 rating decision.  He testified that his 
military occupation of machinery repairman exposed him to 
excessive noise.  Hearing Transcript (Tr.), p. 3.  He stated 
that he was also assigned to a guided missile destroyer where 
he would sometimes stand watch for six hours a day; where the 
noise generated was probably ten times louder than noises 
from an [ordinary] engine or boiler room, and he wore no 
hearing protection.  Tr., p. 4.  He also testified that he 
began having problems with his ears, such as ear infections 
when he started diving.  Tr., p. 7.

The evidence of record since the January 2005 rating 
decision, specifically the lay statements from the Veteran's 
former shipmate and supervisor, the Veteran's testimony, VA 
joint examination and the medical opinion of the Veteran's 
private physician are new as such evidence was not previously 
of record.  Such evidence also contributes to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's disorders and raises a reasonable possibility of 
substantiating his claims for service connection for impaired 
hearing and a right knee disorder and is therefore new and 
material evidence.  38 C.F.R. § 3.156 (2008).  Accordingly, 
the Veteran's claims of entitlement to service connection for 
impaired hearing and a right knee disorder are reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for hearing impairment; to this 
extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim for service connection for a right knee disorder; to 
this extent, the appeal is granted.


REMAND

Following his February 2009 Board hearing, the Veteran 
submitted a copy of a July 2007 Training Letter 07-04, issued 
by the director of VA's Compensation and Pension Service.  
This provided information on the disabilities that may result 
from diving and to informed decision makers of the medical 
consequences of diving so that claims from Veterans who were 
divers in service are properly developed and adjudicated.  
Training Letter (TL), p. 1.  Service records show that the 
Veteran was a trained saturation diver.  The letter refers to 
delayed arthritis and other joint and auditory maladies that 
can result from dives, especially those resulting in 
decompression sickness.  A post-dive examination in September 
1978 revealed the Veteran's complaints of aching knees and 
elbows.  The report indicated that the Veteran surfaced from 
a 450 feet saturation dive and reported that pain and aching 
were not getting better.  He was diagnosed with Type I 
decompression sickness.  In addition, the Veteran's private 
physician opined that the Veteran developed degenerative 
arthritis in his knee due to his previous occupation as a 
saturation diver in the Navy.  VA outpatient treatment report 
in April 2004 assessed the Veteran, in pertinent part, with 
arthralgias, right knee pain.  

An October 1976 service treatment record shows the Veteran 
was diagnosed with right otitis media with external otitis.  
At the Board hearing the Veteran testified that he was 
examined for his hearing loss in Pensacola [VA Medical 
Center] and it was there that he received bilateral hearing 
aids.  He also stated that he usually goes once a year to VA 
Medical Center (MC) in Panama City for a complete physical 
examination.

In light of the foregoing, the Board finds that further 
development is warranted in this case to determine if the 
Veteran's claimed disorders are related to his period of 
service.  Accordingly, the case is REMANDED for the following 
action:

1.  Obtain and associate with the claims 
folder any treatment records pertaining to 
the Veteran from the VA facilities in 
Pensacola and Panama City dated from the 
date of the Veteran's service discharge to 
the present.  

2.  Schedule the Veteran for an 
appropriate VA examination to identify all 
current disabilities underlying the 
Veteran's complaints of right knee pain 
and other joint pain.  

For any right knee disorder and/or 
disability exhibited by joint pain found, 
the examiner should indicate whether it is 
at least as likely as not (50 percent 
probability or more) that it is related to 
service or is the result of disease or 
injury incurred or aggravated during 
service, including as the result of 
decompression sickness ("the bends") 
during his period of service.  

All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  The examiner 
should reconcile any opinion with the 
Veteran's service treatment records, which 
show chondromalacia of the right knee 
resolved in October 1979, Training Letter 
07-04, and the February 2009 opinion of 
the Veteran's private physician.  The 
examiner should provide a rationale for 
opinions offered.  

The claims folder, to include a complete 
copy of this REMAND, must be provided to 
the examiner and the examination report 
should note review of the claims folder. 

3.  Schedule the Veteran for a VA 
audiology examination to identify all 
current disability underlying the 
Veteran's current complaints of hearing 
loss and any other disease of the ear 
found in service; and to obtain 
information as to the current nature and 
likely etiology of any current hearing 
loss and other ear disease of either ear.  

All appropriate tests and studies (to 
include audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically indicate 
whether the Veteran currently has hearing 
loss in either ear to an extent recognized 
as a disability for VA purposes (i.e., has 
an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

Based on the examination and review of the 
record, the examiner should offer opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any such hearing loss disability or other 
ear disease of either ear had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, including as the result of his 
military occupations as a saturation diver 
and machinery repairman and his 
assignments to watch the guided missile 
destroyer, which exposed him to long hours 
of extremely loud noise.

The examiner should provide a rationale 
for the opinions.  The examiner should 
reconcile any opinion with the service 
medical records, especially the October 
1976 treatment for right otitis media, the 
in-service annual physical medical reports 
and Training Letter 07-04.  

The Veteran's claims folder, to include a 
complete copy of this REMAND, must be 
provided to the examiner and the 
examination report should note review of 
the claims folder. 

4.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If 
the benefits sought are not fully granted, 
the RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims folder is returned to the Board, if 
otherwise in order.  

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


